Third District Court of Appeal
                                State of Florida

                             Opinion filed June 7, 2017.
          Not final until disposition of timely filed motion for rehearing.

                                ________________

                                No. 3D16-2176
                          Lower Tribunal No. 08-13520
                              ________________


                                 Laguan Ward,
                                     Appellant,

                                         vs.

                             The State of Florida,
                                     Appellee.


     An Appeal from the Circuit Court for Miami-Dade County, Dennis J.
Murphy, Judge.

      Laguan Ward, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before SALTER, FERNANDEZ and LUCK, JJ.

      LUCK, J.

      Laguan Ward appeals the trial court’s order prohibiting him from filing

further pro se motions without a member of the Florida Bar certifying that they are
in good faith. The trial court’s order was rendered on August 4, 2016. Ward’s

notice of appeal was placed in the Calhoun Correctional Institution’s mailbox on

September 16, 2016.1 The rules of appellate procedure, however, “requir[e] the

filing of a notice of appeal within 30 days from the rendition of the order to be

reviewed.” Harris v. State, 88 So. 3d 167 (Fla. 3d DCA 2012) (citing Fla. R. App.

P. 9.140(b)(3)). This requirement is jurisdictional, and the failure to file a timely

notice compels us to dismiss the appeal. See Dominguez v. State, 197 So. 3d
1199-200 (Fla. 3d DCA 2016) (“We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed. The order on appeal was

rendered on September 16, 2015, and Appellant’s notice of appeal was filed on

October 19, 2015, more than thirty days past the date of rendition. Accordingly,

because this Court lacks jurisdiction, we dismiss this appeal as untimely.”

(footnote omitted)). That is what we must do here.

      Appeal dismissed.




1Ward did not file a motion that would have pushed back the rendition date of the
August 4 order. See Fla. R. App. P. 9.020(i) (listing motions that affect rendition).

                                         2